 
EXHIBIT 10.3 AMENDED EMPLOYMENT AGREEMENT, DATED AS OF JUNE 16, 2009, BETWEEN
REGISTRANT AND LESLIE H. GOLDBERG.

 
 
AMENDED EMPLOYMENT AGREEMENT
 
THIS AMENDED AGREEMENT is made as of June 16, 2009, by and between BOWL AMERICA
INCORPORATED, hereinafter called “Corporation”, and LESLIE H. GOLDBERG,
hereinafter called “Goldberg.”


WITNESSETH:


WHEREAS Corporation’s prior Employment Agreement with Goldberg will expire on
June 28, 2009;


WHEREAS the parties desire to enter into a new Employment Contract to go into
effect on June 29, 2009; and


WHEREAS Goldberg is an important and valuable executive with recognized
leadership and experience in the bowling industry, and the Corporation deems it
to be in its interest and in the interest of its stockholders to secure
Goldberg’s services for the Corporation and subsidiaries as may be designated by
the Corporation.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, the parties hereby agree as follows:


1.           Corporation hereby employs Goldberg, and Goldberg hereby agrees to
work for Corporation for a term of one year commencing June 29, 2009, and
expiring at the end of Corporation’s next fiscal year on June 27, 2010.


2.           Goldberg shall serve as President of the Corporation, performing
the functions and duties normally performed by such an officer.


3.           Goldberg shall devote his full time and attention to the affairs of
the Corporation.  In the event of a change in the managerial control of the
Corporation, Goldberg shall have the option of not performing any services
outside of the Greater Washington, D.C. area.


4.           Goldberg shall be entitled by way of remuneration for his services
the sum of $76,000 per year to be paid in bi-weekly installments.  Goldberg
shall receive as additional annual compensation payable within seventy-five (75)
days after the close of Corporation’s fiscal year two percent (2%) of the
consolidated annual net profits prior to income taxes of the Corporation and its
subsidiaries that exceeds $2,500,000.00.


5.           In the event that Goldberg leaves the employ of the Corporation at
the termination of this contract or in the event that he becomes disabled during
the term of this contract so that he cannot carry on his duties as President, he
shall act as consultant to the Corporation.  He shall receive as compensation an
annual sum equal to one-half of the average of his previous three (3) years
compensation, payable in monthly installments each year for a term of ten (10)
years.  Goldberg shall have the option to remain covered by the Corporation’s
health insurance plans and shall pay the same proportionate amount of the
premium as the other officers of the Corporation.


 
 

--------------------------------------------------------------------------------

 
6.           This Agreement is purely personal with Leslie Goldberg and in the
event of his death during the contract period or during the period that he
receives income pursuant to Provision No. 5, this Agreement shall terminate and
the obligations of the Corporation to make any payments shall cease.


7.           Goldberg hereby agrees that he will not associate himself in any
manner with any bowling company or other enterprise which is or would be in
competition with Corporation in the Greater Washington, D.C. area; Greater
Baltimore, Maryland, area; Greater Richmond, Virginia, area; Greater
Jacksonville and Orlando, Florida, areas; and/or in any other area in which
Corporation should open a future bowling center during the period that Goldberg
is receiving payments pursuant to Provision 5 hereof.


BOWL AMERICA INCORPORATED
ATTEST:
           
By:  ____________________________
____________________________
Cheryl A. Dragoo
Michael T. Dick
Assistant Treasurer
Assistant Secretary
           
________________________________
 
Leslie H. Goldberg
 
Individually
 


 
2